03/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0279


                                       DA 20-0279


 DANA ROLAN, on her own behalf
 and on behalf of the class she represents,
                                                                     MAR 0 8 2022
       Plaintiffs, Counter-Defendants, and Appellees,              Bowen Greenwood
                                                                           Supreme Court
                                                                 Cle rk of
                                                                     State. nf Montana
       v.

 NEW WEST HEALTH SERVICES,
                                                                  ORDER
       Defendant and Appellee,

 DARWIN SELECT INSURANCE COMPANY
 and ALLIED WORLD ASSURANCE COMPANY
 and DARWIN NATIONAL ASSURANCE
 COMPANY,

       Defendant, Counter-Claimant, and Appellant.


       On January 4, 2022, we issued an Opinion in the above-entitled action, reversing
the District Court's holding that Allied is estopped from asserting the $1 million
"each Claim" limit of liability, remanding for the District Court to consider whether the
$1 million limit applied, and affirming the District Court's holding that Allied's "Loss"
provision does not preclude Allied's indemnity obligation of the class's damages.
       On February 10, 2022, the Clerk of Court issued a Notice of Correction to the
Opinion noting the removal of Justice Dirk Sandefur's signature. The corrected Opinion
notes that Justice Sandefur did not participate in the decision due to a conflict-based
sélf-recusal.
       On February      17, 2022, Rolan filed a motion for relief pursuant to
Mont. R. App. P. 16, based on this Court's Notice of Correction. Rolan contends that since
only six Justices signed the Opinion, this conflicts with the Court's Internal Operating
Rules which state that "[t]he Supreme Court en banc shall consist of seven members" and
that "[i]n those cases in which a justice disqualifies himself or herself, the chief justice . . .
shall designate a replacement."
       On February 24, 2021, this Court issued an Order classifying this case for
submission on briefs to the Court sitting etn banc. Justice Sandefiir's recusal preceded any
consideration or discussion of this matter; therefore, the Order classifying the case as being
submitted to the Court sitting "en banc" was incorrect. As Rolan correctly notes, our
Internal Operating Rules designate "en banc" as "consist[ing] of seven members." In fact,
at the time the matter was classified for submission, it was submitted for consideration by
six members of the Court, excluding Justice Sandefur)
       Rolan contends she was prejudiced by not having her case considered en banc and
that we should "at a minimum, grant a rehearing so the case can be argued before and
considered by a full seven-Justice en banc panel with a replacement for the absent Justice."
But Rolan was never entitled to en banc consideration of this case. Montana Supreme
Court Internal Operating Rules, Section IV, Paragraph 1 designates four circumstances in
which a case shall be heard en banc:
       (1) Cases in which the accused shall have been sentenced tó death;

       (2) Cases in which a bona fide challenge is made to the constitutionality of a
       statute;

       (3) Cases involving a question certified to the Court by another court
       pursuant to Rule 15, M. R. App. P.; and

       (4) Such cases as shall be determined by two or more justices to require a
       hearing en banc.

None of those circumstances are present here. Rolan cannot claim prejudice by not having
her case considered en banc when she was not entitled to en banc consideration in the first



I While most cases are considered either by a five-justice panel or en banc, our Internal Operating
Rules do not prohibit consideration by six justices and in fact specifically contemplate such
consideration. See Section IV, Paragraph 3: "All proposed opinions shall be circulated to all
justices, whether members of the panel or not. Any justice who is not a panel member may request
participation in the panel conference on such proposed opinion."
                                                2
instance. As for Rolan's argument that a replacement should have been designated for
Justice Sandefur, that would have only been required if the Court had decided to consider
the matter en banc instead of with six members, in which case a district judge would have
been called in.
       Having fully considered Rolan's motion, we conclude the relief requested by Rolan
is not warranted. Accordingly,
       IT IS HEREBY ORDERED that Rolan's motion is DENIED.
       The Clerk of Cou is directed to mail copies of this Order to all counsel of record.
       DATED this           day of March, 2022.




                                                          Chief Justice




                                                             Justices




                                            3